Title: Virginia Delegates to Benjamin Harrison, 17 April 1782
From: Virginia Delegates
To: Harrison, Benjamin


Sir
Philadelphia April 17th. 1782
The enclosd relation was directed by Congress to be transmitted to the Executives of Virginia & Pensylvania, that they might make enquiry into the facts, & take such measures in it as they deemed proper. Your Excellency’s Letter, touching the capture in north Carolina, remains yet unreported on.
We thought it necessary to have a decision from Congress, relative to the cession of our western territory, for the information of the ensuing Assembly; & therefore movd for the appointment of a day, to take up the consideration of the report on that subject. Monday last was the day assigned; but a call for an adjournment, put it by for that day. A Vessel just arrived here from the Cape, reports, that 17 Spanish Sail of the Line & 12 thousand troops were then in that port.
We had the honor of your last Letter, & will comply with what your Excellency desires relative to the one for forty Emission by the next post. With the highest respect we have the honor to be, Your Excellency’s most Obedt. & most Humb. Servts.
Jos: Jones.Theok: Bland.J. Madison JrArthur Lee
